Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered November 16, 1983, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Aiello, J.), of the defendant’s motion to *794dismiss the indictment upon the ground that he had been denied his statutory right to a speedy trial.
Ordered that the judgment is affirmed.
The proof adduced at trial, viewed in a light most favorable to the People (see, People v Shapiro, 117 AD2d 688; People v Bauer, 113 AD2d 543, 548), demonstrates that the defendant, acting with the requisite intent, stole a car, keys, and registration from the complainants, and that the aggregate market value of the car and its contents at the time of the theft was in excess of $250. Under the circumstances, the evidence was legally sufficient to sustain the conviction of grand larceny in the third degree. Upon the exercise of our factual review power, we are satisfied that the evidence was of sufficient quantity and quality to establish the defendant’s guilt beyond a reasonable doubt.
We further conclude that the People effectively announced their readiness for trial within the six-month period as extended by excludable time and hence satisfied their statutory obligation to provide the defendant with a speedy trial (CPL 30.30 [1] [a]; [4]). Brown, J. P., Lawrence, Eiber and Sullivan, JJ., concur.